Citation Nr: 0800595	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to July 
1968 and from October 1990 to December 1990.  The information 
of record also reflects that the veteran was an Air Force 
Reservist who had active duty for training from February 1974 
to November 1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2007, the Board remanded this case to the RO for 
further development.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.

At his Travel Board hearing in October 2007, the veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  Bilateral hearing loss has been shown by competent 
medical evidence to be causally related to the veteran's 
active duty for training.

2.  Tinnitus has not been shown by competent medical evidence 
to be causally related to the veteran's active duty for 
training.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active duty 
for training.  38 U.S.C.A. §§ 101(16) and (24), 1101, 1110, 
1112, 1113, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active duty 
for training, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(16) and (24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in January 2006, prior to the 
initial adjudication of his claims in the March 2006 rating 
decision at issue.  An additional VCAA letter was sent to the 
veteran in August 2006.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, both letters stated: 
"It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  (Emphasis in originals).  This 
statement satisfies the fourth "element" of the notice 
requirement, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his 
claims, and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, including as it relates to the downstream 
disability rating and effective date elements of his claims.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, service 
personnel records, VA medical records, and statements from 
the veteran.  The veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Active duty for training

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2007).  
Presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).

Definition of "veteran"

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).

The Court has held that an appellant fails to meet the status 
of "veteran" under 38 U.S.C.A. § 101(24) (West 2002) for 
service during active duty for training during which the 
appellant was not disabled from disease or injury incurred or 
aggravated in the line of duty.  See Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995); see also Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

Service connection - in general

A disability may be service-connected if it was incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 101(16) (West 2002); 38 C.F.R. 
§ 3.1(k) (2007); see 38 U.S.C.A. §§ 1110, 1131 (West 2002) 
and 38 C.F.R. § 3.303(a) (2007) (stating basic requirements 
for entitlement to service connection).  An injury is not 
incurred "in the line of duty" if it was the result of the 
veteran's own willful misconduct or was a result of his or 
her abuse of alcohol.  38 C.F.R. § 3.1(m).  A service 
department finding that an injury occurred in the line of 
duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
the VA.  Id.; see Kinnaman v. Principi, 4 Vet. App. 20, 28 
(1993) (Coast Guard determination that veteran's eye disease 
was incurred in the line of duty binding on the VA pursuant 
to regulation).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorders, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence, of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection - hearing loss

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  However, this 
presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  As stated, service connection may be 
granted if three elements are present: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to Hickson element (1), there is competent 
medical evidence that both of the claimed disabilities 
currently exist.  A December 2005 VA audiological examination 
revealed bilateral hearing loss for VA purposes as well as 
tinnitus in both ears.  Hickson element (1) has therefore 
been satisfied for both bilateral hearing loss and tinnitus.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the veteran's service medical records from his 
time in the Air Force Reserves shows evidence of hearing loss 
in both ears.  A March 1975 Reference Audiogram revealed pure 
tone thresholds of 5, 5, 5, 5, and 5 decibels in his left 
ear, and pure tone thresholds of 5, 5, 5, 0, and 5 decibels 
in his right ear, at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  A July 1985 Reference Audiogram revealed pure 
tone thresholds of 10, 5, 15, 10, and 40 decibels in his left 
ear, and pure tone thresholds of 15, 10, 5, 20, and 45 
decibels in his right ear, at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  Hearing Conservation Data recorded from 
September 1975 to September 1992 also documented the 
veteran's increased hearing loss during that time period.  
Because bilateral hearing loss has been documented in the 
veteran's service medical records, Hickson element (2) has 
been satisfied.

With regard to tinnitus, service medical records are 
completely negative for any record of this condition - either 
by complaint (of ringing in the ears) or by objective 
clinical diagnosis.  Thus, Hickson element (2) has not been 
satisfied for tinnitus.

With respect to in-service injury, the veteran, who was a 
flight engineer in the Air Force Reserves, has stated that he 
was exposed to loud noise while flying approximately twice 
per week.  The service medical records contain an August 27, 
1983 treatment note by Dr. C., which states that the results 
of the veteran's Flying Examination that same day revealed a 
45 decibel hearing loss at 4000 hertz in his right ear and a 
40 decibel hearing loss at 4000 hertz in his left ear.  Dr. 
C. then said, "This is consistent of early SNHL 
[sensorineural hearing loss] secondary to noise exposure."

With respect to Hickson element (3), medical nexus, this note 
from Dr. C. also serves as medical evidence etiologically 
linking the veteran's current bilateral hearing loss to his 
military service.  The Board acknowledges the negative nexus 
opinion provided by the December 2005 VA examiner with regard 
to bilateral hearing loss, but has declined to give it more 
probative weight than the August 1983 opinion provided by Dr. 
C.  Although the December 2005 VA examiner reviewed the 
veteran's claims file, it is unclear whether she reviewed the 
veteran's service medical records (including those records 
from his time in the Air Force Reserves), which were added to 
the claims file only three weeks prior to the examination.

There is no competent medical opinion of record linking the 
veteran's current tinnitus to his military service.  As 
stated, the service medical records contain no mention of 
tinnitus.  In essence, the veteran's case rests on his own 
statements that he sustained tinnitus in service.  The Board 
has considered those statements.  However, it is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding matters such as diagnosis and etiology of disorders 
and disabilities, and his opinion in this respect is entitled 
to no probative weight.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

In fact, the only medical opinion of record on the subject is 
definitively against his tinnitus claim.  In December 2005, 
the VA audiologist stated that the veteran's tinnitus (which 
the veteran reported to have first noticed in approximately 
1985) "is not at least as likely as not related [to] 
military noise exposure."

As stated, because the veteran is a layperson, he does not 
have the necessary medical training and/or expertise to give 
probative opinions on the cause of his hearing loss or 
tinnitus, which are the determinative issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1).  So as it stands, the opinion of the VA 
audiologist is unrefuted and must be accepted in the absence 
of any probative medical evidence to the contrary.

As a result of this analysis, Hickson element (3) requiring a 
medical link to service has been satisfied for bilateral 
hearing loss but not for tinnitus.

Following a full review of the record, and giving the veteran 
the benefit of the doubt, the Board concludes that service 
connection for bilateral hearing loss is warranted.

The Board also concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  The benefits sought on appeal for 
tinnitus are accordingly denied, as there is no reasonable 
doubt concerning this claim to resolve in his favor.  38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


